Exhibit 8 Name Jurisdiction Subsidiaries of Top image systems Ltd. TIS America Inc. USA - Delaware Top Image Systems UK limited United Kingdom Top Image Systems Japan Ltd. Japan Asiasoft Global Pte. Ltd. Singapore Subsidiaries of Top Image Systems UK limited TIS Deutschland GMBH Germany Top Image Systems (2007) UK Ltd United Kingdom Subsidiaries of Asiasoft Global Pte. Ltd. Asiasoft (S) Pte Ltd. Singapore ACME Solution Ltd. Hong Kong Asiasoft Systems China Ltd British Virgin Islands Asiasoft Solution Hong Kong Ltd. Hong Kong Asiasoft Solution Guangzhou Ltd China Subsidiaries of Asiasoft Systems China Asiasoft Shanghai Co. Ltd China
